Filed 5/15/19
                CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION TWO


 COUNTY OF LOS ANGELES                B282614
 DEPARTMENT OF PUBLIC
 SOCIAL SERVICES et al.,              (Los Angeles County
                                      Super. Ct. No. BS159442)
        Plaintiffs and Respondents,

        v.

 CIVIL SERVICE COMMISSION
 OF LOS ANGELES COUNTY,

        Defendant;

 LINDA HOA,

        Real Party in Interest and
        Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County. Amy D. Hogue, Judge. Judgment vacated
and matter remanded with directions.
      Rocio Y. Garcia-Reyes; Weinberg, Roger & Rosenfeld,
Monica T. Guizar and Alejandro Delgado for Real Party in
Interest and Appellant.
      Hausman & Sosa, Jeffrey M. Hausman and Larry D.
Stratton for Plaintiffs and Respondents.
               __________________________________

      In this case we must determine whether the Los Angeles
County Civil Service Commission (Commission) has jurisdiction
to rule on matters not delegated to it by the Charter of the
County of Los Angeles (Charter). We conclude the Commission’s
special and limited jurisdiction does not extend to such matters.
      Appellant Linda Hoa worked for the County of Los Angeles
(County) for almost 30 years. As a County employee, Hoa was
subject to the County’s Civil Service Rules. 1 In this appeal, Hoa
challenges the trial court’s judgment reversing the Commission’s
order entitling her to a medical reevaluation under Rule 9.07B.
In pertinent part, Rule 9.07B provides: “An employee may
request, or an appointing authority may, with the consent of the
director of personnel, require an employee to have a medical
reevaluation.”
      The respondents on appeal are the County Department of
Public Social Services (Department) and the County Chief
Executive Office. Although respondents argue the trial court
correctly construed Rule 9.07B, they contend the trial court erred




      1  Undesignated rule references are to the Los Angeles
County Civil Service Rules (Rule or Rules). (L.A. County Code,
tit. 5, appen. 1.)




                                2
in finding the Commission had jurisdiction to issue its ruling in
Hoa’s favor.
       As explained below, although we disagree with the trial
court’s ruling on jurisdiction, we agree with the trial court’s
interpretation of Rule 9.07B.
                          BACKGROUND
1.     Hoa’s Medical Leaves of Absence and Requests for
       Medical Reevaluation
       Because this appeal primarily concerns issues of statutory
construction, we recite the factual background only briefly.
       Beginning in 2010, and as a result of a serious medical
condition, Hoa took a number of extended medical leaves from
work. In early 2013, Hoa believed, and her doctor reported, she
was able to return to work with workplace accommodations.
When Hoa reported for work, however, the County did not allow
her to work. Instead, under Rule 9.07B, the County required Hoa
to submit to a medical reevaluation, which she did in May 2013.2
The County agency responsible for handling Rule 9.07B medical
reevaluations is Occupational Health Programs.
       A County clinical psychologist with Occupational Health
Programs conducted the medical reevaluation. The psychologist
determined Hoa suffered from a “chronic and persistent
psychological condition” that had “caused her to miss an
extraordinary amount of time from work over the past several
years.” The psychologist also reported that, when at work and
“despite numerous accommodations that the department has
made (such as assigning [Hoa] only a small fraction of the
caseload that other co-workers carry), [Hoa’s] performance has


     2   Hoa also had undergone a medical reevaluation in 2010.




                                3
been unsatisfactory and punctuated by complaints from
participants.” As a result of the May 2013 medical reevaluation,
Occupational Health Programs determined “Hoa’s psychological
condition impairs her ability to think clearly or carry-through
with an activity. From a practical standpoint, she is unable to
effectively interact with others or in situations that require her to
perform even the most rudimentary tasks. Due to the severity of
her illness, Ms. Hoa is unable to perform any of the essential job
duties of her current, or any other, position presently and in the
foreseeable future.”
       As a result of the medical reevaluation findings and after
holding an “interactive process meeting” with Hoa, the
Department notified Hoa by letter dated August 7, 2013, that she
was “unfit for duty and [was] unable to perform the essential
functions of [her] position or of any other position at this time
and for the foreseeable future.” The letter also stated, “If your
medical condition improves sufficiently enough that you are able
to return to work and perform the duties of your position, and if
you provide evidence of your improvement you can be reinstated
within two years. Reinstatement is at the discretion of
[Occupational Health Programs] based on a re-evaluation of your
fitness-for-duty.”
       In September 2013 following the Department’s unfit-for-
duty determination, Hoa requested a medical reevaluation under
Rule 9.07B. Although Hoa made additional requests for a
medical reevaluation, the County responded to only one,
declining it, and did not respond to others.




                                 4
2.     Administrative Proceedings, Hearing, and Decision
       a.    Hoa’s Appeal and Request for a Hearing
       Following the denial of her requests for medical
reevaluation, rather than seek mandamus Hoa appealed to, and
requested a hearing before, the Commission. In her June 24,
2014 appeal letter, Hoa requested the Commission grant a
hearing on the following three issues: “1. Are the allegations in
the Department’s [confirmation of interactive meeting] letter
dated August 7, 2013 true? [¶] 2. Did the Department violate
Civil Service Rule 25 by discriminating against Appellant due to
medical condition? [¶] 3. If so, what is the appropriate remedy.”
The next month, in July 2014, Hoa filed an amended appeal with
the Commission. In her amended appeal letter, Hoa requested
the Commission grant a hearing on the same three issues
identified in her June 2014 appeal letter.
       The Commission granted Hoa a hearing on her appeal.
However, in a January 14, 2015 “special notice” the Commission
certified only two issues for consideration. Those issues were:
“1. Was there a violation of Civil Service Rule 9.07(B)? [¶] 2. If
so, what is the appropriate remedy?” It is undisputed the
Commission did not certify any issue addressing or concerning
discrimination. The special notice also advised the parties that
the facts or contentions at issue “must fall within the scope of the
hearing as defined by the Commission.” 3


      3 Although not appearing on the special notice, some
documents issued or filed in the matter included case headings or
captions such as “Petition of LINDA HOA for a hearing on her
denial of request for medical reevaluation in the position of GAIN
Services Worker, Department of Public Social Services, based on
her claim of a Civil Service Rule 25 violation, Case No. 13-210,”




                                 5
       b.    The Hearing
       A hearing officer was appointed to preside over the
administrative hearing, which was held over the course of three
days in February and March 2015. Dr. Sepideh A. Souris, the
chief of psychology from Occupational Health Programs, and
Sherise McDowell-English, from the Department’s human
resources division, testified for the Department. Hoa testified on
her own behalf.
       On the first day of the hearing, the Department filed a
motion to dismiss the appeal, claiming the Commission lacked
jurisdiction and could not order any effective relief because
Occupational Health Programs was not a party to the appeal.
The hearing officer granted Hoa two weeks to respond to the
motion, which she did. On the second day of the hearing, the
hearing officer denied the Department’s motion to dismiss,
stating the motion should have been filed earlier and with the
Commission (as opposed to with the hearing officer). The hearing
officer delayed deciding whether effective relief could be awarded
until after the hearing concluded.
       In her closing brief, Hoa argued among other things that
she had an “unconditional,” “absolute,” and “unqualified right” to
a medical reevaluation under Rule 9.07B. According to Hoa’s
interpretation of Rule 9.07B, it simply was not an option to refuse
an employee’s Rule 9.07B request for a medical reevaluation.
Hoa asserted her remedy was to be medically reevaluated by



or something similar, which reflected the nature of the appeal as
initially framed by Hoa in her request for hearing. Even though
the discrimination claim was not certified, the case designation
was not modified in later Commission notices or party filings.




                                6
Occupational Health Programs and that the Commission
properly could order that relief.
      In its closing brief, the Department again urged that the
appeal be dismissed for lack of jurisdiction and that the
Commission was unable to award effective relief. In addition, the
Department argued Hoa had failed to show a violation of Rule
9.07B. The Department contested Hoa’s interpretation of Rule
9.07B. According to the Department’s “common-sense reading,”
Rule 9.07B “merely establishes that an employee may request a
medical (psychological) re-evaluation, no more, no less.”
Contrary to Hoa’s position, the Department insisted employees
such as Hoa do not have an “ ‘absolute right’ ” to a medical
reevaluation.
      c.     The Commission’s Decision
      In May 2015, the hearing officer issued his proposed
findings of fact, conclusions of law, and recommendation
(proposed decision). In September 2015, after considering the
Department’s objections to the proposed decision and Hoa’s
response, the Commission adopted the hearing officer’s proposed
decision as its final decision in the matter.
      In its final decision, the Commission first addressed the
Department’s motion to dismiss. The Commission held the
Department had waited too long to request dismissal and, in any
event, its position was not well taken. The Commission also
found that, although Occupational Health Programs was not a
party to Hoa’s appeal, the appeal could proceed because
Occupational Health Programs “is a component of the County of
Los Angeles that supports and interfaces with Department
Management.”




                                7
       The Commission then addressed the alleged Rule 9.07B
violation. According to the Commission, the Department’s
witnesses “focused more on the mental health condition of [Hoa]
and its impact on [Hoa]’s fitness for work instead of whether the
[Department]’s actions associated with [Rule] 9.07(B) was [sic]
consistent with the purpose and intent of the language outlined
in the rule.” The Commission believed Dr. Souris from
Occupational Health Programs had confused Occupational
Health Programs’ Rule 9.07B authority to approve or deny a
request from the Department (or other County authority) to
conduct a medical reevaluation with the employee’s personal
right to request a reevaluation.
       Among other things, the Commission held Hoa had
satisfied her burden of proof to establish the intent and purpose
of Rule 9.07B. The Commission stated, “There is no evidence
that clearly established that [Rule] 9.07(B)’s language delegated
the authority to [Occupational Health Programs] or any other
County body to refuse or deny an employee’s request for a
medical reevaluation.” The Commission also determined a
“reevaluation of [Hoa] as well as her Doctor’s data could also be
considered an appropriate interactive process activity.”
       In light of its findings, the Commission concluded Hoa had
demonstrated by a preponderance of the evidence that the
Department violated Rule 9.07B when it denied Hoa’s request for
a medical reevaluation. The Commission ordered that Hoa “1) be
given a medical reevaluation per [Rule] 9.07(B) and 2) be
required to submit whatever documentation the [Department]
believes is essential to its reevaluation and decision-making.”




                                8
3.    Trial Court Mandamus Proceedings and Decision
      a.     Respondents’ Position
      Following the Commission’s decision, the Department and
the County Chief Executive Office (collectively, respondents) filed
a petition for a writ of mandate with the superior court. 4
Respondents again argued the Commission lacked jurisdiction to
hear Hoa’s appeal. Respondents explained the Commission
possessed a limited and special jurisdiction that could not be
implied, but rather was dictated by the Charter and the Rules.
According to respondents, the Commission’s jurisdiction did not
extend to appeals (such as Hoa’s appeal) that concerned only Rule
9.07B medical reevaluation requests. Rather, respondents
argued Occupational Health Programs received and evaluated
Rule 9.07B requests and the Commission had no power to compel
Occupational Health Programs to conduct a medical
reevaluation.
      Citing Rules 4.01 and 4.03, respondents claimed an
employee such as Hoa may file an appeal with the Commission
only when the appeal concerns (1) an adverse action by the
director of personnel that allegedly involved prohibited
discrimination as described in Rule 25, 5 (2) an adverse action by
the Commission without notice to the employee or an opportunity
for the employee to be heard, (3) an employee discharge,
reduction, or suspension in excess of five days, or (4) other issues
for which the Charter or Rules permit an appeal. Here, although


      4The County Chief Executive Office was not a party to the
proceedings before the Commission.
      5Among other things, Rule 25 prohibits discrimination
based on a medical condition. (Rule 25.01A.)




                                 9
Hoa’s appeal alleged discrimination, the Commission did not
certify the discrimination issue for determination by the hearing
officer. Rather, the certified issues concerned only Rule 9.07B.
Thus, respondents argued the appeal as framed by the
Commission did not include any disputes within the
Commission’s jurisdiction. Moreover, respondents argued the
Commission had no jurisdiction over Occupational Health
Programs and, therefore, could not compel Occupational Health
Programs to conduct a medical reevaluation of Hoa.
       Finally, assuming the Commission had jurisdiction over
Hoa’s appeal, respondents argued the Commission erred in
concluding both that Hoa had a “right” to a medical reevaluation
and that Occupational Health Programs had no discretion to
deny Hoa’s Rule 9.07B request for a medical reevaluation.
Respondents argued the plain language of Rule 9.07B did not
support such an interpretation. Further, respondents explained
that the Commission’s interpretation of Rule 9.07B would lead to
absurd results. In particular, according to the Commission’s
interpretation, any time an employee requested a medical
reevaluation—whether it be once a year, once a month, or once a
week—the Department would be obligated to grant the request.
Respondents claimed the Commission “essentially ignored the
evidence presented by [the Department], and instead relied
wholly upon the conclusion that [Occupational Health Programs]
lacked discretion under Rule 9.07(B).”
       b.    Hoa’s Position
       In response, Hoa argued not only that the Department
waived its jurisdictional arguments by not raising them in a
timely manner, but also that the Commission properly exercised
jurisdiction over her appeal. Hoa claimed that because her




                               10
appeal involved Rule 9.07B medical reevaluations, the appeal
concerned allegations of discrimination under Rule 25. According
to Hoa, “Rule 9.07(B) violations are also Rule 25 violations” and
the Commission treated her appeal as involving claims of
discrimination under Rule 25. Hoa also insisted the Commission
could order the Department to comply with Rule 9.07B. In Hoa’s
opinion, the Department’s argument concerning Occupational
Health Programs was “an elaborate shell game of local
government bureaucracy.”
      Moreover, and directly contrary to respondents’
interpretation of the rule, Hoa argued Rule 9.07B afforded her
“an absolute, unqualified right to a medical reevaluation.” Hoa
claimed her interpretation of Rule 9.07B promoted the Charter’s
purpose of prohibiting discrimination based on handicap.
(Charter, § 30(3).) Hoa also argued she acted reasonably in
requesting a medical reevaluation.
      c.     The Trial Court’s Ruling and Judgment
      On February 3, 2017, after a brief hearing, the trial court
issued its order granting the Department’s petition for a writ of
mandate. The court first addressed the issue of jurisdiction,
which the court held could be raised at any time. Contrary to
respondents’ position, the trial court determined the Commission
properly exercised jurisdiction over Hoa’s appeal because the
appeal raised allegations of discrimination under Rule 25.
Specifically, the court held, “The Commission’s Notice of Hearing
[on Hoa’s appeal] shows that the Commission granted Hoa’s
appeal based on her allegation of discrimination under Rule 25.
Rules 4.01(A) and 4.03(B) expressly authorize the Commission to
grant hearings in such cases. While the Commission narrowed
the hearing to the issue of whether [the Department] violated




                               11
Rule 9.07(B), there is no evidence that the Commission rejected
Hoa’s allegations of discrimination.” Additionally, the trial court
was not persuaded by respondents’ position that the absence of
Occupational Health Programs as a party to the administrative
proceedings rendered the Commission unable to act on Hoa’s
appeal.
       Although the trial court rejected respondents’ jurisdictional
arguments, the court agreed with their interpretation of Rule
9.07B. The trial court held the plain language of Rule 9.07B
indicated an employee such as Hoa could “request” a medical
reevaluation, but Occupational Health Program was under no
obligation to grant the request. The court found “no basis for
inferring from the words ‘may request’ [as found in Rule 9.07B]
any obligation on the part of the entity receiving the request.”
The court also noted that elsewhere in the Rules, the word “shall”
was used to indicate a required action, which word choice was “in
sharp contrast with the language of Rule 9.07(B).” The trial
court also agreed with respondents that Hoa’s interpretation of
Rule 9.07B would lead to absurd results because it would allow
an employee deemed unfit for service to request and receive an
unlimited number of medical reevaluations.
       Thus, although the trial court disagreed with respondents’
jurisdiction arguments, it nonetheless granted the petition for
writ of mandate because it concluded “the Commission abused its
discretion in finding that an appointing authority must grant any
employee’s request for a medical reevaluation under Rule
9.07(B).” The trial court remanded the matter to the Commission
for further proceedings consistent with the court’s decision.
       Counsel for respondents prepared a proposed judgment for
the court. Before entering judgment, however, the trial court




                                12
edited the proposed judgment by, among other things, striking
reference to an asserted finding that respondents had not abused
their discretion in denying Hoa’s Rule 9.07B request for a
medical reevaluation. The trial court amended the judgment to
state the court granted the petition for writ of mandate for the
reasons articulated in its February 3, 2017 order (summarized
above).
       On March 21, 2017, the trial court entered judgment as
amended. Hoa appealed.
                           DISCUSSION
1.     Standard of Review
       There is no dispute that this case does not involve a vested
fundamental right. As the trial court stated, “the question
whether Hoa is entitled to a medical reevaluation does not
substantially affect her vested, fundamental rights.”
Accordingly, “[t]he question for both the trial court and this court
is whether substantial evidence in the administrative record
supports the commission’s findings.” (Los Angeles County Dept.
of Parks & Recreation v. Civil Service Com. (1992) 8 Cal.App.4th
273, 279–280.)
       With respect to questions of law, however, we conduct a
de novo review. (Hi-Desert Medical Center v. Douglas (2015) 239
Cal.App.4th 717, 730.) Statutory construction, including the
construction of the Charter and the Rules, is a question of law
subject to our de novo review. (Department of Health Services v.
Civil Service Com. (1993) 17 Cal.App.4th 487, 494 (Department of
Health).)
2.     Jurisdiction
       Respondents argue the Commission lacked jurisdiction over
Hoa’s appeal. We agree.




                                13
        a.     Waiver
        Respondents have not waived their objection to the
Commission’s asserted jurisdiction. Hoa claims that because
respondents did not file a cross-appeal challenging the trial
court’s finding of jurisdiction, respondents cannot now argue the
Commission lacked jurisdiction. However, the issue of subject
matter jurisdiction “may be raised at any time.” (Troy Gold
Industries, Ltd. v. Occupational Safety & Health Appeals Bd.
(1986) 187 Cal.App.3d 379, 385, fn. 3; Gilliland v. Medical Board
(2001) 89 Cal.App.4th 208, 219 [a purely legal jurisdictional
challenge may be raised for the first time on appeal].) “[L]ack of
subject matter jurisdiction below does not divest this court of
appellate jurisdiction to so rule.” (Troy Gold, supra, at p. 385,
fn. 3.)
        b.     The Commission Lacked Jurisdiction Over
               Hoa’s Appeal
        “ ‘A civil service commission created by charter has only the
special and limited jurisdiction expressly authorized by the
charter.’ ” (Zuniga v. Los Angeles County Civil Service Com.
(2006) 137 Cal.App.4th 1255, 1259 (Zuniga).) The Commission
was created by the Charter. (Charter, § 31.) Thus, we must
determine what special and limited jurisdiction the Charter
conferred on the Commission.
        As this district has previously explained: “Section 34 of the
Los Angeles County Charter provides that the Commission ‘shall
serve as an appellate body in accordance with the provisions of
Sections 35(4) and 35(6) of this article and as provided in the
Civil Service Rules. [¶] The Commission shall propose and, after
a public hearing, adopt and amend rules to govern its own
proceedings.’ Section 35(4) of the Los Angeles County Charter




                                 14
requires the Board of Supervisors to adopt rules to provide for
procedures for appeal of allegations of discrimination.” (Zuniga,
supra, 137 Cal.App.4th at p. 1259.) Section 35(6) of the Charter
requires that the Rules provide for “Civil Service Commission
hearings on appeals of discharges and reductions of permanent
employees.” Thus, as is evident from the plain language of the
Charter, the Commission’s special and limited jurisdiction
encompasses only appeals alleging discrimination—including
“discrimination based on . . . handicap” (Charter, § 35(4))—and
appeals concerning discharge or reduction of permanent
employees (Charter, § 35(6)).
      Also as required by Charter section 35, the County Board of
Supervisors adopted the Rules. (Rule 1.01–1.02.) Rule 4 governs
hearings on employee appeals to the Commission. Under Rule
4.01, an “employee or applicant for employment may petition for
a hearing before the commission” in the following circumstances
only: When the employee or applicant is “A. Adversely affected
by any action or decision of the director of personnel concerning
which discrimination is alleged as provided in Rule 25;[6] [¶]
B. Adversely affected by any action or decision of the commission
made without notice to and opportunity for such person to be
heard other than a commission decision denying a petition for
hearing; [¶] C. Otherwise entitled to a hearing under the
Charter or these Rules.” In addition, Rule 4.03C provides that
when the Commission grants a hearing on a petition as it did
here, “the commission shall state the specific issue(s) in the




     6 As previously noted, Rule 25 prohibits discrimination
based on, among other things, medical condition.




                               15
petition to be heard and will notify all the parties in writing of
the issue(s). No other issues shall be heard.”
       Hoa’s appeal did not fall within either category of the
Commission’s special and limited jurisdiction as delineated by
the Charter. As noted above, in granting Hoa a hearing on her
petition, the Commission certified two issues to be considered at
the hearing. Those two issues concerned exclusively whether
Rule 9.07B was violated and, if so, what the appropriate remedy
was. No issue addressed or mentioned discrimination, and no
issue addressed or mentioned discharge or reduction. There is no
Charter provision or Rule permitting the Commission to hear
appeals related to Rule 9.07, and the Commission does not have
general jurisdiction to hear appeals related to medical issues.
Accordingly, the Commission lacked jurisdiction over Hoa’s
appeal.
       Hoa correctly points out her appeal to the Commission
included a request for a hearing on three issues, including her
allegation of discrimination under Rule 25. However, her request
for a hearing does not define the scope of the appeal or hearing
ultimately granted. Rather, as the Commission itself stated in its
January 14, 2015 “special notice,” the Commission defines the
scope of the appeal by defining the issues to be considered. (Rule
4.03C.) Thus, the proper focus is on the issue or issues certified
to be considered at the hearing. Here, those issues unequivocally
did not include Hoa’s allegation of discrimination. While Hoa
was entitled to petition the Commission for a hearing on her
claim of discrimination, the Commission was not required to
agree to hear, and in fact did not agree to hear, her
discrimination claim. Under Rule 4.03C, the Commission can




                               16
consider only those issues certified for the hearing. To the extent
the Commission addressed discrimination, that was improper.
       We disagree with Hoa’s and the trial court’s attempts to
find jurisdiction through implication. Hoa and the trial court
note, for example, that documents before the Commission
referenced Rule 25 discrimination and that the parties and the
Commission simply “understood” discrimination “ultimately” or
“always” was at issue. In light of the governing law as outlined
above, however, these arguments are not persuasive. The
Commission has an obligation to define the scope of its hearings
and is prohibited from addressing any issues outside that scope.
Given the fundamental importance of its own jurisdiction, it is
not reasonable to believe that although the Commission did not
certify an issue within its special and limited jurisdiction, it and
all the parties simply understood or believed an issue within the
Commission’s jurisdiction was being considered. If Hoa’s
allegation based on discrimination was to be considered, the
Commission explicitly should have designated that issue as one
certified for hearing. Referencing Rule 25 discrimination
elsewhere in Commission documents, such as in captions or
headings, is not sufficient.
       Similarly, we reject Hoa’s contention, with which the trial
court agreed, that her Rule 9.07B request concerned issues of
discrimination within the Commission’s jurisdiction because her
request purportedly implicated the interactive process required
by both state and federal antidiscrimination laws (e.g., Gov.
Code, § 12940, subd. (n)). To support her position, Hoa points to
the Commission’s factual finding that “[i]n light of [Hoa]’s Doctor
letters returning her to work ‘without restrictions’, [a]
reevaluation of [Hoa] as well as her Doctor’s data could also be




                                 17
considered an appropriate interactive process activity.” First,
this finding is equivocal at best. Second, we do not agree that an
employee’s Rule 9.07B request for reevaluation necessarily
implicates the interactive process, and we decline to delineate a
rule so stating. Finally, as noted above, the Commission certified
two issues only, neither of which concerned discrimination
generally or the interactive process specifically.
       Likewise, we reject Hoa’s claim that Rule 25 “is necessarily
violated where Rule 9.07(B) is violated.” Based on her reasoning,
Hoa argues the Rule 9.07B issues that were certified for her
appeal necessarily implicated discrimination issues as well, thus
conferring jurisdiction on the Commission. We do not agree with
Hoa’s contention that every time the County denies an
employee’s request for a medical reevaluation, the County
potentially has illegally discriminated against that employee. A
finding of discrimination requires more than an improper refusal
to medically reevaluate an employee.
       Because we rule the Commission lacked jurisdiction over
Hoa’s appeal, we do not address respondents’ argument that the
Commission lacked the ability to compel either Occupational
Health Programs or the Department to conduct a medical
reevaluation.
3.     Rule 9.07B
       Although we conclude the Commission lacked jurisdiction
over Hoa’s appeal, in the interests of justice and because the
purely legal issue may arise again, we address the underlying
statutory interpretation issue considered by the Commission. We
hold the Commission’s interpretation of Rule 9.07B cannot stand.
Instead, we agree with the trial court’s interpretation of Rule
9.07B.




                                18
       a.     Relevant Law
       “The construction of county ordinances and rules is subject
to the same standards applied to the judicial review of statutory
enactments.” (Department of Health, supra, 17 Cal.App.4th at
p. 494.) “In construing a legislative enactment, a court must
ascertain the intent of the legislative body which enacted it so as
to effectuate the purpose of the law. [Citations.] [¶] The court
first looks to the language of the statute, attempting to give effect
to the usual, ordinary import of the language and seeking to
avoid making any language mere surplusage. [Citations.]
Significance, if possible, is attributed to every word, phrase,
sentence and part of an act in pursuance of the legislative
purpose. [Citations.] The various parts of a statute must be
harmonized by considering each particular clause or section in
the context of the statutory framework as a whole. [Citations.]
[¶] The enactment must be given a reasonable and commonsense
interpretation consistent with the apparent purpose and intent of
the lawmakers, practical rather than technical in nature, and
which, when applied, will result in wise policy rather than
mischief or absurdity.” (Id. at pp. 494–495.)
       b.     The Proper Interpretation of Rule 9.07B
       Hoa argues Rule 9.07B gives her an unqualified, absolute,
and unconditional right to a medical reevaluation when she
requests one. Rule 9.07B provides in full: “An employee may
request, or an appointing authority may, with the consent of the
director of personnel, require an employee to have a medical
reevaluation. The purpose of such reevaluation must be to
determine the capacities of the employee to perform the duties of
the employee’s job satisfactorily and without undue hazard to the
employee or others. Accordingly, such reevaluation shall be




                                 19
concerned only with the medical condition related to the
satisfactory performance of the required duties or to the
protection of the health, safety and welfare of the employee or
others.”
       Our focus is on the first sentence of Rule 9.07B. The
phrase “may request” does not imply an absolute right to the
thing requested. Rather, it indicates the requesting person has
the right and discretion to make the request. The requesting
person is neither required nor prohibited from making the
request. The use of compulsory words like “require,” “must,” and
“shall” in the same rule supports this construction. As the trial
court found, it is clear the drafters of Rule 9.07B knew how to use
language to mandate or require an action when they so intended.
Thus, we construe Rule 9.07B to provide the employee with a
right to request a medical reevaluation, but not with a right to
receive a medical reevaluation.
       Hoa correctly notes we must seek to effectuate the intent
and purpose of Rule 9.07B, which Hoa argues is to protect civil
service employees who have been deemed unfit for duty. While
we do not dispute the general accuracy of Hoa’s argument, we
also cannot construe Rule 9.07B in such a way that ignores the
plain language of the rule. (Department of Health, supra, 17
Cal.App.4th at p. 494.) We conclude Hoa’s and the Commission’s
construction of Rule 9.07B is convoluted and strained. To accept
their interpretation, we must ignore the plain language of the
rule and accept absurd results. As noted by the trial court, if as
Hoa argues employees have an unconditional right to request and
receive a medical reevaluation, an employee could request a
medical reevaluation at any time and as many times as he or she
wanted. The requests could never be denied. Hoa claims this




                                20
absurd scenario is unlikely to occur. Additionally and somewhat
surprisingly, Hoa contends that despite having an unconditional
right to request and receive a medical reevaluation, Rule 9.07B
actually only “entitle[s] the employee to a single reevaluation
within a reasonable timeframe and circumstances.” As with her
claim to an unconditional and absolute right, we find no logic or
support for this allegedly reasonable interpretation of Rule 9.07B,
and we reject it.
      Moreover, although our interpretation of Rule 9.07B does
not grant the absolute right for which Hoa so strenuously argues,
our interpretation does not harm employees subject to the rule.
Although under our interpretation, Occupational Health
Programs necessarily has discretion to accept or to decline an
employee’s request for medical reevaluation, Occupational Health
Programs cannot act arbitrarily. (See Fry v. City of Los Angeles
(2016) 245 Cal.App.4th 539, 549 [“ ‘ “mandate will not lie to
control a public agency’s discretion, that is to say, force the
exercise of discretion in a particular manner, it will lie to correct
abuses of discretion” ’ ”].) Contrary to Hoa’s exaggerated
statement, our interpretation of Rule 9.07B neither “grant[s] the
County unfettered discretion to deny a due process protection in
every instance where the [Rule] does not specifically state the
employee ‘demands’ or ‘insists’ or the County ‘shall’ take a
specific action [nor will it] have the effect of nullifying not just
employees’ right to a medical reevaluation—but also virtually
every significant due process protection contained within the
Rules.”
       Finally, we are not persuaded by Hoa’s references to and
reliance on the use of the word “request” in other contexts. For
example, when requesting a jury trial or requesting arbitration,




                                 21
the word “request” is used in the sense of invoking a right to
which the requesting party already is entitled. (E.g., Cal. Const.,
art. I [right to jury trial]; Code Civ. Proc., § 1281.1 [contractual
right to arbitration].) In the context presented here, however,
and contrary to Hoa’s arguments, an employee is not entitled by
law to a medical reevaluation under Rule 9.07B.
                             DISPOSITION
       The judgment is vacated. The matter is remanded and the
trial court is directed to enter a new judgment reflecting our
conclusion that the Los Angeles County Civil Service Commission
lacked jurisdiction over Linda Hoa’s appeal. Respondents County
of Los Angeles Department of Public Social Services and the
County Chief Executive Office are awarded their costs on appeal.
       CERTIFIED FOR PUBLICATION.




                                           LUI, P. J.
We concur:




      ASHMANN-GERST, J.




      HOFFSTADT, J.




                                22